PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 8,267,106
Issue Date: ~Issue Date-
Application No. 12/658,526
Filing or 371(c) Date: 10 Feb 2010
Attorney Docket No. ~Docket No.- 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed February 10, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on September 19, 2020 for failure to pay the seven and one-half year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of fee address (form PTO/SB/47) and a request for customer number (form PTO/SB/125) should be filed in accordance with Manual of Patent Examining Procedure, section 2540.  A courtesy copy of this decision is being mailed to the address on the petition.  However, the Office will mail all future correspondence solely to the address of record.

A copy of the decision is mailed to the first named inventor.

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	 Ronald Jordache
	1393 Berry Road
	Banner Elk, NC  28604